department of the treasury internal_revenue_service washington d c commissioner tax_exempt_and_government_entities_division uniform issue list mar tp ritl xxxxx xxxxxk en legend taxpayer a individual b ira x amount amount amount amount financial_institution c dear xx this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that her spouse individual b took a distribution of amount from taxpayer a’s ira x without her knowledge or consent on date taxpayer a asserts that her failure to accomplish a rollover within the 60-day xxx page period prescribed by sec_408 of the code was due to the fraudulent withdrawal of amounts in ra x by individual b without taxpayer a’s knowledge or consent in taxpayer a wed individual b an attorney who worked as a business consultant for and was a partner at a certified public accounting firm in taxpayer a and individual b completed powers of attorney documents as part of their estate_planning taxpayer a was not represented by independent counsel and was not herself an attorney taxpayer a understood and intended that the power_of_attorney be valid for contexts in which she became incapacitated disabled or otherwise unable to make her own financial decisions she did not understand nor intend to empower her husband individual b to make all financial decisions on her behalf in the absence of her incapacitation or disability on january individual b took a distribution of amount from ira x individual b asserted orally and in writing that he was acting in his capacity as taxpayer a's power_of_attorney to financial_institution c and that he needed the distribution for taxpayer a’s medical_expenses taxpayer a asserts that she did not need a distribution from ira x for medical_expenses nor did she communicate any such need to individual b individual b then gambled and lost amount in date taxpayer a and members of her family confronted individual b and he admitted to them that he had a gambling addiction on february taxpayer a revoked the power_of_attorney that she had given to individual b in april taxpayer a discovered that individual b took the distribution of amount individual b has been diagnosed and treated for a gambling addiction taxpayer a provided substantial documentation of individual b’s gambling addiction including a statement from a treating physician over a period of seven years individual b lost approximately amount while gambling in april taxpayer a was able to redeposit amount into ira x based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or 0k page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by individual b’s fraudulent withdrawal of amount from ira x without her knowledge or consent therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x taxpayer a is granted a period of 60-days from the issuance of this ruling letter to contribute amount the difference between amount and amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code further provided all other requirements of sec_408 of the code except the 60-day page requirement were met the contribution of amount considered a rollover_contribution within the meaning of sec_408 of the code into ira x will be in april20 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxx please address all correspondence to se t ep ra t2 sincerely yours done zibiphe donzelltittlejonn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xkxkx xxxkx xkxxkxk xxxkxxxk
